Opinion by
Keefe, J.
Upon rehearing the claim was limited to 12 glass dishes, 12 glasses, 1 teapot, 1 coffee set, 2 irons, and 2 pairs of binoculars. It was established that the household effects referred to were a part of plaintiff’s household for at least 3 years before his departure to the United States and that they are still a part of his household effects. As to the binoculars, the witness testified that he had them in his possession for 6 or 7 years, that one set was a Zeiss glass, an opera glass, and the other, a prism binocular, and that he still has them in his possession. From the evidence submitted the household effects were held properly entitled to free entry under paragraph 1632, and the binoculars properly entitled to free entry under paragraph 1798 as articles necessary for the comfort and convenience for purposes of the journey and not for sale nor for other persons, as provided in T. D. 31382. The protest was sustained to this extent.